Citation Nr: 0717983	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  02-14 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residual 
conditions of a low back injury. 

2.  Entitlement to service connection for a mental disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to July 
1977. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for the residual conditions of a 
low back injury and for major depressive and somatoform 
disorders.  

The veteran testified before the Board sitting at the RO in 
February 2005.  In August 2005, the Board remanded the claims 
for further development, and they are now before the Board 
for adjudication.  


FINDINGS OF FACT

1.  The veteran's lumbosacral disc bulging, degenerative disc 
disease, and chronic muscle pain first manifested many years 
after service and are not related to any aspect of service. 

2.  The veteran's major depressive disorder and somatoform 
disorder first manifested many years after service and are 
not related to any aspect of service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for the residual 
conditions of a low back injury have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006). 

2.  The criteria for service connection for a mental disorder 
have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2001, October 2003, 
September 2005, and June 2006; rating decisions in October 
2001 and December 2003; a statement of the case in August 
2002; and a supplemental statement of the case in August 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2007 supplemental statement of 
the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a radio operator and personnel affairs 
specialist in the Air Force.  He contends that his current 
lumbosacral disorder was caused by a back injury in service.  
He also contends that he has a major depressive disorder and 
a somatoform disorder that first manifested in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1);
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3); 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
arthritis and psychoses).

Low Back Injury

Service medical records show that the veteran sought 
treatment in July 1971 two days after he fell on his left 
buttock and hip while participating in football drills.  The 
examiner noted the veteran's reports of intermittent shooting 
pain in his hip while sitting.  The examiner diagnosed a 
sacral contusion, prescribed rest, and noted that the 
condition resolved three days later.  Five days later the 
veteran sought treatment after an unspecified injury to his 
lower back while playing football.  X-rays were negative, and 
the veteran was prescribed rest and pain medication.  There 
was no immediate follow-up treatment such as injections or 
medication for pain.  Medical records showed that the veteran 
was treated for other minor injuries as he continued to play 
football through October 1971.

Four years later in July 1975, the veteran sought treatment 
for mild, intermittent low back pain.  He reported no recent 
trauma or exertion.  The examiner found no clinical 
indications, provided no diagnosis, and prescribed heat 
application.  

In February 1977, the veteran sought treatment after 
wrenching his right knee and right upper back while moving 
boxes.  The examiner noted tenderness of the lumbar spine, 
diagnosed muscle spasms, and prescribed medication.  After a 
follow-up examination five days later, the examiner noted 
that the back condition had resolved, and the veteran was 
returned to duty.  However, in March 1977, the veteran 
reported that he had experienced recurrent mid-back pain for 
several days that he attributed to a football injury three 
years earlier.  An examiner noted tenderness, but X-rays were 
negative.  A consulting orthopedic physician noted that the 
symptoms were not related to a three-year-old (possibly six-
year-old) football injury.  He ordered no further X-rays, 
diagnosed muscle spasms, and prescribed a narcotic pain 
medication.  

In his June 1977 discharge physical examination medical 
history questionnaire, the veteran noted his football injury 
and recurrent mid-back pain for which he continued to take 
medication.  The examiner noted no musculoskeletal 
abnormalities and stated that the football injury had 
resolved.  The veteran was found medically qualified for duty 
but was honorably discharged prior to the end of his 
enlistment.  The cited regulation for the veteran's 
separation relates to unsuitability, misconduct, personal use 
of drugs, or for the good of the service.  

In a September 2002 letter, the veteran stated that he had 
been treated for a back disorder from 1977 to 1981 in England 
and thereafter in the United States by chiropractors and 
acupuncture providers.  He was unable to identify the 
providers or recover records of this treatment.  Records of 
other private medical providers from 1982 to 1999 showed 
diagnosis and treatment only for genitourinary conditions. 

The next record of medical treatment for low back pain was in 
May 1992 when the veteran reported pain for the previous two 
to three weeks since he had started lifting weights.  The 
private examiner noted that the veteran's report of no 
previous history of back problems.  The examiner noted that 
the pain was at the spinal level L4 but range of motion was 
normal.  The examiner diagnosed lumbar strain and prescribed 
medication. 

In July 1996, the veteran sought treatment for neck, upper, 
and lower back pain with numbness and tingling in his lower 
leg following a lifting injury at his workplace.  The private 
examiner noted the veteran's report of recurrent back pain 
for the previous three years.  The examiner ordered X-rays of 
the cervical spine only, diagnosed lumbar sprain with 
radiculopathy, and prescribed medication.  In April 1997, a 
magnetic resonance image (MRI) showed disc bulges at L5-S1 
and at L4-5 with some narrowing of the disc space.  In June 
and July 1997, the veteran received a series of steroid 
injections.  In September 1997, a private orthopedic surgeon 
noted the veteran's reports of constant lumbar pain 
occasionally radiating to the left leg.  The surgeon noted 
tenderness and some limitation of motion due to pain.  He 
noted that previous electromyography and nerve conduction 
studies showed no deficits.  He referred to the April 1997 
MRI and diagnosed lumbar spine musculoligamentous sprain, and 
discogenic disease.  He further noted that the patient was 
asymptomatic with no history of a labor-disabling condition 
prior to 1995 and that his current condition was caused by 
his July 1996 injury.   

In March 1998, the same private orthopedic surgeon performed 
an evaluation of the veteran's back condition for his 
workplace injury claims.  The physician referred to a second 
lifting injury that occurred in April 1997 and noted that the 
veteran was unable to work after July 1997.  The veteran also 
reported having received back treatment following a 1988 
automobile accident, but did not mention any service-related 
injuries.  On examination, the physician noted the veteran's 
reports of slight to moderate pain aggravated by bending, 
lifting, and prolonged sitting.  He noted a slightly 
decreased range of motion and decreased leg raising 
performance.   He referred to X-rays obtained in November 
1997 that showed narrowing of the disc spaces at L4-5 and L5-
S1.  He diagnosed musculoligamentous strain of the 
lumbosacral spine and again stated that the veteran's 
orthopedic condition was the result of the two workplace 
injuries.      

In July 1998, the veteran was examined for low back pain 
following an automobile accident.  The private examiner noted 
a limited range of motion with pain radiating to the upper 
legs.  Only slight improvement was noted in a follow-up 
examination in September 1998.  Also starting in July 1998, 
the veteran began receiving periodic primary medical care at 
a VA facility.  The examiner noted the veteran's reports of 
back pain after workplace accidents two years earlier and 
aggravated by a recent automobile accident.  In May 1999, a 
VA examiner reviewed a computed tomography study that 
confirmed the disc bulges in two locations.  The veteran was 
prescribed a physical therapy program and medication and 
received follow-up examinations on a regular basis.  

In September 2001, the veteran reported to his VA primary 
care provider that his back pain started when he was in 
service after a football injury and that the condition was 
more severe.  The veteran was enrolled in a pain management 
program.  In August 2004, a VA examiner noted the results of 
a magnetic resonance image that showed right side lateral 
stenosis and disc bulging at L4-5 and L5-S1.  However, 
electromyography showed no radiculopathy.  The examiner 
commented that the veteran's left side pain symptoms did not 
correlate with the right side MRI indications. 

In a February 2005 hearing, the veteran stated that he was 
treated by chiropractors and acupuncture providers from the 
time of his discharge from service to the mid-1990's.  He 
acknowledged that records of this treatment were not 
available as they had been destroyed.  He contended that the 
condition began with a football injury in service when he was 
"speared" by the helmet of another player in the back and 
sustained injury to his sciatic nerve.  He stated that he 
received pain medication so that he could continue to play.   
He further stated that the condition was aggravated by 
workplace injuries starting in 1996 for which he received 
workers' compensation.   

In July 2006, a VA examiner noted his review of the claims 
file and the veteran's reports of continued severe low back 
and left buttock pain partially relieved by the regular use 
of medication.  The examiner noted a normal gait without the 
need for support devices.  He noted tenderness on palpation 
and a range of motion limited by pain.  He also noted that 
concurrent X-rays showed normal disc height and no 
indications of scoliosis or lesthesis.  The examiner 
diagnosed mechanical low back pain with no X-ray pathology 
and no sensory deficits in the lower extremities.  The 
examiner stated that he was unable to determine the etiology 
of the back pain or find a relationship between the current 
symptoms and military service.  

The Board concludes that the veteran has a lumbosacral spine 
disability but that service connection is not warranted 
because the current disability with associated pathology 
first manifested not earlier than 1996, many years after 
service.  Although the most recent X-rays do not show disc 
bulging, space narrowing, or degenerative disease, several 
earlier studies did show consistent indications of spinal 
deficiencies.  The weight of medical evidence shows that the 
veteran's current lumbosacral disability is established by 
adequate pathology.    

The Board closely reviewed the service medical records.  The 
veteran's football injuries in 1971 were diagnosed as a 
contusion and muscle strain.  There were no indications of 
chronic spinal disease or disc injury.  The conditions 
resolved with no long term medication, therapy, or follow-up 
examinations for many years.  When the veteran reported 
recurrence of muscle spasms near the end of his service, an 
orthopedic surgeon noted no pathology to show a chronic 
spinal injury or disease and stated that the condition at the 
time was not related to football injuries.  He did not 
diagnose a chronic condition.  The discharge physical 
examiner also noted the veteran's history of muscle strain 
but did not diagnose a chronic spinal condition.    
 
In 1992, the veteran was treated for muscle strain that he 
reported was caused by weight lifting.  In 1996, 1997, and 
1998, the veteran sustained back injuries at work and in an 
automobile accident.  The pathology of disc bulging and 
degenerative disease was first noted in 1997.  A private 
physician noted that the conditions were caused by the 
accidents.  The Board acknowledges that this physician did 
not review the service medical records.  On the other hand, 
the veteran did not report service injuries or treatment to 
any of the private physicians who conducted workers' 
compensation or social service evaluations.  
 
The Board concludes that the veteran's lay testimony of 
regular treatment from 1977 to the mid-1990's has less 
probative value because he did not report any history of 
muscle contusions, strains, or back treatment to his 
providers.  The veteran did not contend that his condition 
was related to service injuries until 2001.  As a layperson, 
the veteran does not possess the necessary knowledge of 
medical principles, and his assertions, standing alone, are 
not probative as to the etiology of his current extremity 
symptoms.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   After 
a review of the entire file, a VA physician was unable to 
provide medical evidence of any relationship between the 
veteran's current back pain and his contusions, muscle 
spasms, or any other aspect of service.  

The weight of the credible evidence demonstrates that the 
veteran's current lumbosacral disc deficiencies and 
degenerative disc disease first manifested many years after 
service and is not related to his active service.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Mental Disorders
  
Service medical records show that the veteran sought or was 
referred for mental health treatment on four occasions.  In 
June 1972, the veteran reported worry over difficulties at 
work including conflicts with supervisors, receipt of 
military discipline, and failure to receive a promotion.  He 
also reported concern over serious illnesses of his 
grandparents.  The examiner diagnosed a depressive reaction 
and prescribed medication. The examiner noted a week later 
that the reaction had subsided.  In November 1972, the 
veteran reported feeling depressed because he disliked his 
job.  The examiner did not make a psychiatric diagnosis or 
provide treatment. 

In August 1976, the veteran reported mental anguish over a 
marital dispute that included a suicide gesture.  An examiner 
noted the veteran's report that his wife left him because of 
his infidelity.  The examiner diagnosed an acute situational 
reaction and recommended outpatient therapy sessions to help 
him through the crisis.  In March 1977, the veteran again 
sought treatment for feelings of depression because of his 
wife's departure.  The veteran also reported that he had 
received military discipline for marijuana use and would 
likely receive an administrative discharge.  Two examiners 
noted that there were no suicidal ideations or thought 
disorders.  They diagnosed adjustment reaction to adult life 
and recommended continued drug abuse counseling.  They 
concluded that his behavior was not representative of a 
mental health condition and should be handled 
administratively.  

In his June 1977 discharge physical examination medical 
history questionnaire, the veteran noted his feelings of 
depression and worry over job and marital issues.  The 
examiner noted no psychiatric conditions or the need for 
mental health treatment. 
The veteran also noted that he had been treated for 
headaches, sinusitis, tonsillitis, cystitis, nervous stomach, 
sexually transmitted diseases, and several athletic injuries.  
Military outpatient treatment records show that he was 
diagnosed and treated for these conditions on one or more 
occasions.  In each case, his symptoms were diagnosed and 
treated.  There were no notations of unknown causation or any 
relationship to a mental disorder.  Mental health examiners 
discussed above did not mention or relate any physical 
disorders to the veteran's situational reactions.  The 
discharge physical examiner did not note any chronic physical 
disorders. 

In November and December 1997, the veteran underwent a 
comprehensive psychological evaluation with associated 
psychodiagnostic testing by a private psychologist.  The 
examination report was addressed to an attorney and appeared 
to be related to workers' compensation claims.  The examiner 
noted that the veteran was depressed, tense, and agitated but 
was not psychotic.  He had no thought or communications 
deficits.  The veteran reported domestic, unemployment, 
financial, and physical difficulties including back pain and 
indigestion.  The examiner noted a review of the medical 
records but there is no indication that he reviewed service 
medical records or that the veteran reported any service 
medical history.  After review of several psychological 
tests, the psychologist diagnosed major depressive disorder 
and somatoform disorder and stated that there was a clear, 
causal connection between workplace accidents and the mental 
disorders.  In a follow-up report in May 1998, the 
psychologist affirmed his previous report and apportioned 10 
percent of the cause of the veteran's mental disorders to his 
domestic difficulties, 15 percent to a previously settled 
1995 accident, and the remainder to his 1996 and 1997 
workplace accidents.  

In September 1999, a private psychiatrist conducted a 
separate social services evaluation.  The psychiatrist noted 
a history of military service but stated that the veteran was 
not diagnosed with or treated for mental illness while on 
active duty.  His source of information is unclear.  He 
further stated that the veteran's only history of mental 
health treatment was in 1995 after a false arrest.  The 
psychiatrist examined the veteran and diagnosed single 
episode major depression secondary to chronic back pain and 
related life circumstance problems.  

In a December 2000 opinion provided to the Social Security 
Administration, a forensic clinical psychologist reviewed the 
medical records of the workers' compensation claims and 
social service reports and concurred in the diagnoses.  In 
February 2001, the veteran was awarded Social Security 
Administration benefits for osteoarthrosis and mood 
disorders. 

In July 1998, the veteran started receiving primary medical 
care at a VA facility.  No psychiatric symptoms were noted 
until June 1999 when an examiner noted the veteran's reports 
of feelings of depression and stress due to back pain and 
financial difficulties.  Several subsequent records show that 
the veteran was examined in July 1999 by a VA mental health 
provider and diagnosed with major depressive disorder.  The 
clinical notes of this examination are not in the file.  
Outpatient records through from 1999 through 2006 showed 
continued symptoms, diagnoses, and medication for depression 
but no participation in individual or group therapy.  

In his February 2005 hearing, the veteran stated that his 
depression first manifested in service and that his 
headaches, genitourinary, and gastrointestinal problems were 
psychosomatic and indicative of a somatoform disorder.  

Finally, in August 2006, a VA psychologist noted a review of 
the claims file and noted the veteran's reports of 
nightmares, sleeplessness, sadness, lack of motivation, 
fatigue, and difficulty with concentration and sexual 
performance.  The psychologist's objective findings included 
depression, irritability, anger, sleep disturbance, fatigue, 
and feelings of worthlessness.  He diagnosed major depressive 
disorder which had become severe and interfered with the 
activities of daily living.  The examiner stated that he was 
unable to determine the etiology of the depressive disorder 
or find a relationship between the current symptoms and 
military service.  

The Board concludes that the veteran has a major depressive 
disorder and somatoform disorder.  However, service 
connection is not warranted because the diagnoses of both 
disorders were not earlier than 1997, many years after 
service.  

The Board again closely reviewed the service medical records.  
The veteran was examined and counseled on four occasions for 
situational reactions associated with his own behavior and 
social interactions.  There were no diagnoses of any mental 
health disorders during service or in the discharge 
examination.  None of the diagnoses and treatment for 
physical illnesses were determined to be of unknown origin or 
related to any mental disorder. 

The veteran did not indicate, nor does the records show, any 
examination or treatment for a mental disorder after service 
prior to 1997.  Several private mental health examiners and 
one expert witness attributed the veteran's depression and 
somatoform disorders to his domestic, financial, physical, 
and employment related problems following a series of 
workplace accidents.  There was no indication that the 
veteran made these providers aware of any related treatment 
in service.  One provider made a positive statement that the 
veteran had no history of mental disorders in service.  
Furthermore, a VA psychologist who reviewed the entire file 
including the service medical records was unable to find 
medical evidence sufficient to establish a relationship 
between the situational reactions in service and the 
veteran's current mental disorders.  

The Board acknowledges that the veteran's contention that his 
treatment in service was indicative of major depressive and 
somatoform disorders.  However, as a layperson, the veteran 
does not possess the necessary knowledge of medical 
principles, and his assertions, standing alone, are not 
probative as to the etiology of his current psychiatric 
symptoms.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The weight of the credible evidence demonstrates that the 
veteran's current major depressive disorder and somatoform 
disorder first manifested many years after service and are 
not related to his active service.  As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for the residual conditions of a low back 
injury is denied. 

Service connection for a mental disorder is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


